                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Rufus J. Anderson,                    )               C/A No. 6:19-cv-00859-DCC-JDA
                                      )
                          Plaintiff,  )
                                      )
      v.                              )               ORDER REGARDING AMENDMENT
                                      )
Greenville Health System,             )
JA Piper Roofing Co.,                 )
                                      )
                          Defendants. )
_________________________________ )

       Rufus J. Anderson (“Plaintiff”), proceeding pro se and in forma pauperis, brings this

civil action alleging discrimination and retaliation. [Doc. 1 at 3.] This matter is before the

court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), D.S.C. Having

reviewed the Complaint in accordance with applicable law, the Court finds this action is

subject to summary dismissal if Plaintiff does not amend the Complaint to cure the

deficiencies identified herein.1

                                       BACKGROUND

       Plaintiff commenced this action by filing a Complaint against two Defendants,

asserting claims for discrimination and retaliation. [Doc. 1 at 2.] Plaintiff alleges, verbatim,

as follows:

              While employed with [Defendant] J.A. Piper I was subjected to
              harassment and a hostile working environment[.] My work
              performance was subjected to heightened scrutiny. As a result
              of unlawful treatment, I was denied a promotion on



1
 Plaintiff has not filed a Form USM 285 for any of the named Defendants. Accordingly, if
Plaintiff files an amended complaint, he must also file a Summons and Form USM 285 for
each Defendant named in the amended complaint and in accordance with the directions
contained in this Court’s Order dated March 27, 2019.
               Sept[ember] 12, 2018. I believe this to be a result of my
               engagement in a protected activity.

[Id. at 5.] Plaintiff makes no other allegations in his Complaint. For his relief, Plaintiff

requests an award of actual and punitive damages, “incurred by hostility in the work place.”

[Id.]

                                 STANDARD OF REVIEW

        As a pro se litigant, Plaintiff’s pleadings are accorded liberal construction and held

to a less stringent standard than formal pleadings drafted by attorneys. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007). However, even under this less stringent standard,

Plaintiff’s Complaint is subject to summary dismissal. The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the pleadings to

state a valid claim on which Plaintiff could prevail, it should do so, but a district court may

not rewrite a petition to include claims that were never presented, Barnett v. Hargett, 174

F.3d 1128, 1133 (10th Cir. 1999), or construct Plaintiff’s legal arguments for him, Small v.

Endicott, 998 F.2d 411, 417–18 (7th Cir. 1993), or “conjure up questions never squarely

presented” to the court, Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

The requirement of liberal construction does not mean that the court can ignore a clear

failure in the pleading to allege facts which set forth a claim cognizable in a federal district

court. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).

        Although the Court must liberally construe the pro se Complaint and Plaintiff is not

required to plead facts sufficient to prove her case as an evidentiary matter in his

pleadings, the Complaint “must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)


                                               2
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (explaining that a plaintiff may proceed into

the litigation process only when his complaint is justified by both law and fact); cf. Skinner

v. Switzer, 562 U.S. 521, 530 (2011) (holding that plaintiff need not pin his claim for relief

to precise legal theory). “A claim has ‘facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.’” Owens v. Baltimore City State’s Attorneys Office, 767 F.3d

379, 388 (4th Cir. 2014).

       Plaintiff filed this action pursuant to 28 U.S.C. § 1915, the in forma pauperis statute.

This statute authorizes the District Court to dismiss a case if it is satisfied that the action

“fails to state a claim on which relief may be granted,” is “frivolous or malicious,” or “seeks

monetary relief against a defendant who is immune from such relief.”               28 U.S.C.

§ 1915(e)(2)(B). Further, this Court possesses the inherent authority to review a pro se

complaint to ensure that subject matter jurisdiction exists and that a case is not frivolous,

even if the complaint were not subject to the prescreening provisions of 28 U.S.C. § 1915.

See Mallard v. U.S. Dist. Court, 490 U.S. 296, 307S08 (1989) (“Section 1915(d) . . .

authorizes courts to dismiss a ‘frivolous or malicious’ action, but there is little doubt they

would have power to do so even in the absence of this statutory provision.”); Ross v.

Baron, 493 F. App’x 405, 406 (4th Cir. 2012) (unpublished) (“[F]rivolous complaints are

subject to dismissal pursuant to the inherent authority of the court, even when the filing fee

has been paid . . . [and] because a court lacks subject matter jurisdiction over an obviously

frivolous complaint, dismissal prior to service of process is permitted.”) (citations omitted);



                                              3
see also Fitzgerald v. First E. Seventh Street Tenants Corp., 221 F.3d 362, 364 (2d Cir.

2000) (“[D]istrict courts may dismiss a frivolous complaint sua sponte even when the

plaintiff has paid the required filing fee[.]”); Ricketts v. Midwest Nat’l Bank, 874 F.2d 1177,

1181 (7th Cir. 1989) (“[A] district court’s obligation to review its own jurisdiction is a matter

that must be raised sua sponte, and it exists independent of the ‘defenses’ a party might

either make or waive under the Federal Rules.”); Franklin v. State of Or., State Welfare

Div., 662 F.2d 1337, 1342 (9th Cir. 1981) (providing a judge may dismiss an action sua

sponte for lack of subject matter jurisdiction without issuing a summons or following other

procedural requirements).

                                        DISCUSSION

       Plaintiff alleges that he filed this action for discrimination and retaliation under

42 U.S.C. § 5000e. [Doc. 1 at 3.] While Plaintiff’s intent is unclear, it appears that he may

be asserting his claims under Title VII, which is codified at 42 U.S.C. § 2000e and not

§ 5000e. Title VII creates a federal cause of action for employment discrimination, making

it an unlawful employment practice for an employer to fail or refuse to hire, or otherwise

discriminate against, any individual with respect to his or her employment on the basis of

that individual’s race, color, religion, sex, or national origin. 42 U.S.C. § 2000e-2(a)(1).

Further, Title VII’s antiretaliation provision forbids an employer from taking action that

discriminates against an employee because that employee has either “opposed any

practice made an unlawful employment practice by this subchapter” or has “made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding,

or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a).



                                               4
       However, even if Plaintiff is asserting claims under Title VII, Plaintiff has failed to

allege any facts to support a Title VII claim for discrimination or retaliation. A plaintiff

alleging an employment discrimination claim is not required to plead facts establishing a

prima facie case under the McDonnell Douglas framework to survive dismissal.

McCleary-Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d 582, 585 (4th

Cir. 2015). However, although a plaintiff is not required to plead facts that constitute a

prima facie case, “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010)

(citations and internal quotation marks omitted) (alteration in original). Here, Plaintiff’s

Complaint fails to present sufficient facts to state a claim for discrimination or retaliation

and leaves open to speculation the cause for Defendant’s alleged adverse employment

decision.

       Importantly, Plaintiff fails to allege any facts showing on what basis he has been

discriminated or that he is a member of a protected class under Title VII. Indeed, Plaintiff

presents no facts to support his allegations of discrimination, other than blanket statements

that he was subjected to harassment, a hostile work environment, and “heightened

scrutiny” of his work performance and that he was denied a promotion. [Doc. 1 at 5.]

Likewise, Plaintiff has failed to allege sufficient facts to support his claim of retaliation.

Plaintiff simply asserts that he was denied a promotion, which he believes was the “result

of [his] engagement in a protected activity.” [Doc. 1 at 5.] However, Plaintiff presents no

allegations concerning what protected activity he was engaged in or any causal connection

between that protected activity and the adverse employment action.             As such, the

Complaint is insufficient and subject to dismissal because it has failed to “‘nudge[ ]

                                              5
[Plaintiff’s] claims’ of . . . discrimination [and retaliation] ‘across the line from conceivable

to plausible.’” McCleary-Evans, 780 F.3d at 587 (quoting Iqbal, 556 U.S. at 680).

       Finally, although Plaintiff names Greenville Health System as a Defendant in this

action, he makes no allegations against this Defendant in the Complaint. Because there

are no allegations concerning Greenville Health System, Plaintiff’s Complaint fails to state

a claim on which relief can be granted as to that Defendant. See Potter v. Clark, 497 F.2d

1206, 1207 (7th Cir. 1974) (“Where a complaint alleges no specific act or conduct on the

part of the defendant and the complaint is silent as to the defendant except for his name

appearing in the caption, the complaint is properly dismissed.”); Newkirk v. Circuit Court

of City of Hampton, No. 3:14-cv-372-HEH, 2014 WL 4072212 (E.D. Va. Aug. 14, 2014)

(finding a complaint subject to summary dismissal where the body of the pleading

contained no factual allegations against named defendants). In the absence of substantive

allegations of wrongdoing against this named Defendant, there is nothing from which this

Court can liberally construe any type of plausible cause of action arising from the

Complaint against it. See Cochran v. Morris, 73 F.3d 1310 (4th Cir. 1996) (explaining that

statute allowing dismissal of in forma pauperis claims encompasses complaints that are

either legally or factually baseless).

       Further, the Court notes that Plaintiff has previously filed other actions alleging Title

VII claims against Greenville Health System, which the Court has dismissed as frivolous.

In Plaintiff’s most recent case, Anderson v. Greenville Health System, No. 6:17-cv-3239,

Doc. 64 at 4 (D.S.C. Mar. 6, 2019), this Court dismissed Plaintiff’s action and warned

Plaintiff that “the filing of future frivolous actions may result in appropriate sanctions against



                                                6
Plaintiff, including sanctions available under Rule 11.” Likewise, in Anderson v. Greenville

Health System, No. 6:16-cv-1051, Doc. 66 (D.S.C. Oct. 31, 2016), the Court granted

Defendant’s motion to dismiss Plaintiff’s Complaint, which alleged, among other things,

retaliation and employment discrimination against Greenville Health System. Accordingly,

to the extent that Plaintiff intends to re-assert claims against Greenville Health System that

have been previously litigated and dismissed, he may not do so in the present action. See

Phagan v. Gurney, No. 8:18-cv-894-TMC, 2018 WL 3640383, at *2 (D.S.C. Aug. 1, 2018)

(citing Cottle v. Bell, 229 F.3d 1142 (4th Cir. 2000) (“Because district courts are not

required to entertain duplicative lawsuits, they may dismiss such suits as frivolous pursuant

to § 1915(e).”)).

                                      CONCLUSION

       Consequently, for the reasons stated above, Plaintiff’s Complaint is subject to

summary dismissal pursuant to 28 U.S.C. § 1915. Although Plaintiff has failed to present

facts to support a claim for discrimination or retaliation, he may be able to cure the

deficiencies of his Complaint by presenting allegations to support a cause of action under

Title VII or similar federal law.2 See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619

(4th Cir. 2015). Accordingly, Plaintiff is hereby granted twenty-one (21) days from the

date this Order is entered (plus three days for mail time) to file an amended complaint

2
 As explained above, if Plaintiff files an amended complaint, he must also file a completed
Summons and USM-285 Forms for each Defendant in accordance with General Order In
Re: Procedures in Civil Actions Filed by Non-Prisoner Pro Se Litigants, No. 3:07-mc-5015-
JFA (D.S.C. Sept. 18, 2007). For additional information, Plaintiff’s attention is directed to
the United States District Court for the District of South Carolina website which contains
a Pro Se (representing yourself) Guide with information on representing oneself in a civil
action in this Court. See United States District Court District of South Carolina Homepage,
http://www.scd.uscourts.gov (click “Pro Se,” then click “Guide”) (last visited July 8, 2019).

                                              7
pursuant to Federal Rule of Civil Procedure 15(a) that corrects the deficiencies identified

above.3 If Plaintiff fails to file an amended complaint that corrects those deficiencies, this

action will be recommended for summary dismissal, with prejudice, pursuant to 28 U.S.C.

§ 1915. See Neitzke v. Williams, 490 U.S. 319, 324–25 (1989); see also Workman v.

Morrison Healthcare, No. 17-7621, 2018 WL 2472069, at *1 (4th Cir. June 4, 2018)

(explaining where the district court has already afforded a plaintiff with the opportunity to

amend, the district court, in its discretion, can either afford plaintiff an additional opportunity

to file an amended complaint or dismiss the complaint with prejudice).

       IT IS SO ORDERED.


                                             s/Jacquelyn D. Austin
                                             United States Magistrate Judge

July 11, 2019
Greenville, South Carolina




3
 Any amended complaint filed by Plaintiff is also subject to further initial review by the Court
pursuant to 28 U.S.C. § 1915.
